United States Court of Appeals
                                                                       Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        February 1, 2007

                         _____________________                     Charles R. Fulbruge III
                                                                           Clerk
                              No. 06-60782
                           (Summary Calendar)
                         _____________________

PETER BOGGAN,

                                                       Plaintiff-Appellant


MISSISSIPPI CONFERENCE OF THE
UNITED METHODIST CHURCH,

                                                        Defendant-Appellee

                        ---------------------
            Appeal from the United States District Court
                the Southern District of Mississippi
                            (3:05-CV-553)
                        ---------------------

BEFORE SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant       Peter    Boggan,   a    Methodist       minister

previously employed as a pastor by Defendant-Appellee Mississippi

Conference of the United Methodist Church (“MCUMC”), appeals the

district court’s Rule 12(b)(6) dismissal of his Title VII and 42

U.S.C. § 1981 action grounded in race discrimination.                 As fully

explained by the court in its Memorandum Opinion and Order of May

5, 2006, Boggan’s claims failed to present any basis for possible

recovery,   as   they   are   among    the   larger   class   of    employment

discrimination claims that are barred by the so-called minister-

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
clergy exception, which is firmly rooted in the Free Exercise

clause of the First Amendment to the United States Constitution.

The district court rejected both of Boggan’s alternative arguments,

viz., that (1) our holdings in Combs v. Central Texas Annual

Conference of the United Methodist Church, 173 F.2d 343 (5th Cir.

1999) and Starkman v. Evans, 198 F.3d 173 (5th Cir. 1999), which

continued to approbate this exception, are not good law and should

be rejected by this court, and (2) alternatively, his claim remains

cognizable     because   elimination      of    race   discrimination,        as

compelling government interest, should be addressed under the two-

part test of the Religious Freedom Restoration Act (“RFRA”), by

application of Title VII and § 1981, if —— as Boggan contends ——

the Supreme Court’s declaration of the RFRA’s unconstitutionality

in City of Boerne v. Flores, 521 U.S. 507 (1997) does not apply to

federal law.

     Having thoroughly reviewed the facts of this case and the

applicable law as reflected in the record on appeal and the briefs

of the parties, we are convinced that the district court ruled

correctly in dismissing Boggan’s action under Rule 12(b)(6).                 Our

1999 holdings     in   Combs   and   Starkman   remain    fully    viable    and

controlling.    Unless they are nullified by some future holding of

the Supreme Court of the United States or by this court en banc,

the courts of this circuit continue to be bound by the holdings of

Combs and Starkman.       For essentially the reasons cogently and

correctly    expressed   by    the   district    court,   its     judgment   of

                                      2
dismissal is, in all respects,

AFFIRMED.




                                 3